Citation Nr: 0123862	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from July 1974 to August 
1978, and from October 1978 to February 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an unrelated matter, the record reflects that an appeal 
regarding entitlement to waiver of loan guaranty indebtedness 
may be pending based on the submission of a statement from 
the appellant in October 1990 following issuance of a 
statement of the case in August 1990.  As it does not appear 
that any further action on this waiver claim was taken by 
either the appellant or the RO after October 1990, the RO 
should clarify whether this is still a matter in dispute and 
undertake any additional development and/or adjudication 
action.


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations adopted by VA in August 2001, which 
are effective from date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The 
VCAA eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to the duty to notify 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation changes after a claim has 
been filed, but before administrative or judicial appeal 
process has concluded, the version most favorable to claimant 
should apply).  As the claim of service connection for PTSD 
requires further development, as set forth below, the Board 
finds that this claim is entitled to readjudication on the 
merits at the RO-level under the letter and spirit of the 
VCAA and the implementing regulations.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001), mot. for recons. denied, 
14 Vet. App. 327 (per curium order), mot. for full Court 
review denied, 15 Vet. App. 21 (2001) (en banc order) (all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demand 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (in this case, the RO)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, additional evidentiary development is required, 
to include stressor-verification development and the 
scheduling of the appellant for a VA examination to determine 
whether she has a DSM-IV diagnosis of PTSD based on her 
reported stressor and a complete review of all the evidence 
in the claims file.  The Board notes that the regulation 
governing the award of service connection for PTSD, 38 C.F.R. 
§ 3.304(f), was amended in June 1999.  See 64 Fed. Reg. 32807 
(June 18, 1999).  The new version of the regulation is 
effective from March 7, 1997, and hence, as this claim 
remains pending on appeal, the revised version must be 
considered.  Of significance here is the change to section 
3.304(f) which eliminated the requirement for a "clear 
diagnosis" of PTSD and replaced it with the criteria that an 
award of service connection depended on whether there was 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), which the Board observes is a reference 
to a diagnosis made on the criteria set forth in the DSM-IV.  
In the Board's view, the appellate record does not at this 
time contain sufficient medical evidence to decide this 
claim.  See 38 U.S.C.A. § 5103A(d)(1) and (2), as amended by 
the VCAA.

The Board also notes that precedent holdings of the United 
States Court of Appeals for Veterans Claims (the Court) 
provide specific guidance for the adjudication of PTSD claims 
based on non-combat stressors, at issue in this case.  See 
Patton v. West, 12 Vet. App. 272 (1999) (verification of non-
combat stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).  In the Patton case, the Court found error 
in the Board's decision because it did not discuss the 
special evidentiary procedures for the development of PTSD 
claims based on non-combat stressors as established by VA 
guidelines.  Patton, 12 Vet. App. 272 (1999).  Where, as in 
this case, the veteran-claimant did not serve in combat and 
the claimed stressor is not related to combat, lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Id. citing West (Carelton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  However, special development procedures for non-
combat stressors are required pursuant to VA's ADJUDICATION 
PROCEDURE MANUAL (the M21-1) in order to provide the veteran-
claimant every opportunity to verify the occurrence of the 
claimed stressor.  See M21-1, Part III, Section 5.14(c) (Feb. 
20, 1996).

In light of the Court's precedent holdings, the Board finds 
it necessary to address the matter of whether there is 
sufficient corroboration of the appellant's stressor (in-
service rape) upon completion of the special development 
procedures under M21-1, Part III, Sec. 5.14(c), and upon 
completion thereof, further medical development to determine 
whether any "behavioral changes" that occurred at or close 
in time to the alleged incident could possibly indicate the 
occurrence of the stressor, as described in detail in the 
M21-1.

In this particular case, there is evidence showing 
significant behavioral and mental status changes during 
service following the alleged rape incident at the Treasure 
Island Naval facility in 1974, to include subsequent drug use 
and other physical complaints involving abdominal pain, all 
of which ultimately resulted in the appellant's discharge 
from the U. S. Navy pursuant to administrative proceedings.  
These events were then followed by a long history of mental 
decompensation in the post service period.  These facts 
require further expert psychiatric analysis to determine 
whether the appellant's diagnosis and clinical history are 
consistent with the tell-tale signs of PTSD based on the 
alleged rape stressor, which by all accounts of record will 
never be affirmatively verified by official record.  With 
respect to the issue of stressor-verification, it is noted 
that in Suozzi, the Court expressly held that a veteran need 
not prove "every detail" of an alleged stressor.  Id. at 
311.  In addition, in Moreau, the Court stated that credible 
supporting evidence of a stressor may be obtained from 
service records or "other sources."  Id. at 395.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform her that she may submit any 
corroborating lay and/or medical evidence 
she may have pertaining to treatment for 
her PTSD symptoms.  The RO should assist 
the appellant in obtaining such evidence, 
as appropriate.  If she identifies 
medical treatment and provides specific 
dates, all VA records identified in this 
manner that have not already been 
associated with the claims file should be 
obtained pursuant to established 
procedures.  With regard to any private 
medical treatment, if identified as such, 
after first providing her appropriate 
releases to obtain such records (VA Form 
21-4142), attempts to secure copies of 
records pertaining to any indicated 
private physicians and/or facilities 
should be undertaken.  The RO should 
proceed with alternative search efforts 
for any medical records which may have 
been transferred to another medical 
facility or retired.  All records 
received in response to the request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.

2.  The RO should contact the Social 
Security Administration (SSA) for the 
purpose of obtaining any records from 
that agency which pertain to claims filed 
in the past by the appellant (records 
show she filed a claim for benefits many 
years ago, but was denied).  The RO 
should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning any claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA and implementing regulations 
published in August 2001, the RO should 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  In addition, the RO should contact 
the appellant and inform her that may 
submit any other corroborating evidence 
she may have pertaining to alleged rape 
incident experienced during service.  The 
RO should inform her that she may submit 
any other evidence to verify her alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
Section 5.14(c) for verification of a 
non-combat stressor is fully accomplished 
and documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising her of the steps necessary to 
verify her non-combat stressor.

5.  Following the above, the RO must make 
a specific factual determination, based 
upon the complete record, with respect to 
whether the appellant's rape stressor 
occurred as she claims.  In rendering 
this determination, the attention of the 
RO is directed to the law cited in the 
discussion above.  If official service 
records or alternative records discussed 
in M21-1, Part III, Sec. 5.14c 
corroborate the appellant's allegations, 
the RO should specify that information.  
The RO should also indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged rape 
incident could possibly indicate the 
occurrence of stressor and if so should 
decide whether this evidence needs 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).

6.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether the alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current PTSD-symptomatology and the in-
service stressor found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged rape incident could possibly 
indicate the occurrence of the alleged 
in-service stressor.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

7.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising her of the 
consequences of failure to report for a 
scheduled examination.  If she fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

8.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.

9.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for PTSD on the 
merits and with consideration given to 
all of the evidence of record, after 
ensuring that all VCAA duty-to-notify and 
duty-to-assist provisions have been 
fulfilled.  This claim must be addressed 
pursuant to the revised version of 38 
C.F.R. § 3.304(f) and the relevant 
caselaw of the Court discussed above.  If 
any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and her representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on her as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
then allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


